DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160111936 A1 to Halstead in view of US 20130277982 A1 to Choi et al. 
Regarding claim 1, Halstead discloses a system comprising:
a first ferromagnetic core (Fig. 5: 1200; [0035-0036]); and 
a second magnetic element (1400) being magnetically positioned relative to the first ferromagnetic core (1200), the second magnetic element being smaller in size compared to the first ferromagnetic core thereby inducing a non- 
However, it fails to disclose a second ferromagnetic element.
Choi et al. teaches a second ferromagnetic element [0035].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second magnetic element of Halstead be a ferromagnetic element as taught by Choi et al.
One would have been motivated to do so to improve the opposing force of the magnetic elements. Refer to Choi et al., [0035].
Regarding claim 2, Halstead discloses the first ferromagnetic core and the second ferromagnetic element are configured to be disposed in a liquid environment (claim 25).
Regarding claim 3, the combination of Halstead and Choi et al. discloses the first ferromagnetic core (Fig. 5: 1200) is configured to be coupled to a first portion (110) of the marine hydrokinetic energy harvesting system and the second ferromagnetic element (1400) is configured to be coupled to a second portion (130) of the marine hydrokinetic energy harvesting system, the first ferromagnetic core being movable (turbine 110 and shaft 120) relative to the second ferromagnetic element.
Regarding claim 4, Halstead discloses a system comprising:
a first ferromagnetic core (Fig. 5: 1200; [0035-0036]) coupled to a first portion (110) of the marine hydrokinetic energy harvesting system; and 
a second magnetic element (1400) coupled to a second portion (130) of the marine hydrokinetic energy harvesting system, the second magnetic element 
However, it fails to disclose a second ferromagnetic element.
Choi et al. teaches a second ferromagnetic element [0035].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second magnetic element of Halstead be a ferromagnetic element as taught by Choi et al.
One would have been motivated to do so to improve the opposing force of the magnetic elements. Refer to Choi et al., [0035].
Regarding claim 5, the combination of Halstead and Choi et al. discloses the first ferromagnetic core is movable (Fig. 5: turbine 110 and shaft 120) relative to the second ferromagnetic element.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457.  The examiner can normally be reached on M-F 12-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIET P NGUYEN/Primary Examiner, Art Unit 2832